DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 11, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  The claim includes the functional limitations “instructions to actuate a torque sensor to collect the steering data”, and “instructions… to actuate an angle sensor to collect the steering wheel angle data”; the claim(s) define(s) the invention in functional language specifying the desired result but the disclosure fails to sufficiently identify how the result is achieved. The specification does not describe any structures capable of actuating a steering torque sensor or a steering wheel angle sensor to enable them to collect data, or otherwise describe what the meaning of the claim limitation is.  The language of the specification does not sufficiently describe the claimed invention so that one skilled in the art can recognize what is claimed. See MPEP §2163.03(V).
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  The claim includes the functional limitations “output a probability distribution”; the claim(s) define(s) the invention in functional language specifying the desired result but the disclosure fails to sufficiently identify how the result is achieved. The specification does not disclose an algorithm for calculating the probability distribution using the claimed machine learning program. The language of the specification does not sufficiently describe the claimed invention so that one skilled in the art can recognize what is claimed. See MPEP §2163.03(V).
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  The claim includes the method steps  “actuating a torque sensor to collect the steering data”, and “actuating an angle sensor to collect the steering wheel angle data”; the claim(s) define(s) the invention in functional language specifying the desired result but the disclosure fails to sufficiently identify how the result is achieved. The specification does not describe any structures capable of actuating a steering torque sensor or a steering wheel angle sensor to enable them to collect data, or otherwise describe what the meaning of the claim limitation is.  The language of the specification does not sufficiently describe the claimed invention so that one skilled in the art can recognize what is claimed. See MPEP §2163.03(V).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “sensors configured to collect steering torque data, sensors configured to collect steering wheel angle data, and a vehicle steering subsystem configured to steer the vehicle” or similar, based on the language of the claim.
Claim(s) 2-12 depend(s) upon claim 1, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale.	
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “timestamps of a portion of the specified period of time of a first set of steering torque data and steering wheel angle data are same timestamps of a portion of the specified period of time of a second set of steering torque data and steering wheel angle data”; wherein it is unclear from the language of the claim the limiting effect that these features have on the claim because the data gathering step is not recited as a functional limitation of the system, and the effect of this feature on the output of the system is not made clear by the claim, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “a speaker or display to convey an indicator of the output of the machine learning algorithm” or similar, based on the language of the claim.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The meaning of the claimed functional limitations “actuate a torque sensor to collect the steering torque data”, and “actuate  an angle sensor to collect the steering wheel angle data” are unclear such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “calculating a probability distribution using the machine learning program” or similar, based on the language of the claim.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “collecting steering torque data”, and “collecting steering wheel angle data”, based on the language of the claim.
Claim(s) 14-20 depend(s) upon claim 13, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 	
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “timestamps of a portion of the specified period of time of a first set of steering torque data and steering wheel angle data are same timestamps of a portion of the specified period of time of a second set of steering torque data and steering wheel angle data”; wherein it is unclear from the language of the claim the limiting effect that these features have on the claim because no data gathering step is recited as a part of the method, and the effect of this feature on the method is unclear, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The meaning of the claimed method steps “actuating a torque sensor to collect the steering torque data” and “actuating  an angle sensor to collect the steering wheel angle data” is unclear such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
In regard to claims 3, 7, 15, and 17 Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of §102/103 rejections to claims rejected under §112(b) should not be construed to imply that said claims are allowable over the prior art.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, and 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 2, 3, 5, and 6 contain no new structural or functional limitations, and therefore fail to further limit the claims upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 14-15  are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 14 and 15 contain no new method steps, and therefore fail to further limit the claims upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se. Although the preamble of claim 1 recites a generic computer each limitation of independent claim 1, and claims 2-12 which depend upon claim 1, is directed to a software executed functional limitation. The claims do not include structural limitations utilized by the claimed system to gather the necessary input data, or to affect some function of the result of the data processing steps, i.e. a practical application of the data processing functional limitations; and the broadest reasonable interpretation of the claims would include processing data on a generic computer using an exemplary set of inputs, i.e. running a simulation.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 8-10, 12-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jardine (US 2022/0135039).
In regard to claim 1: Jardine discloses a system, comprising a computer including a processor and a memory (see [0002]), the memory storing instructions executable by the processor to: input steering torque data and steering wheel angle data (see [0217]) to a machine learning program trained to output a status of a hand of an occupant relative to a steering wheel (see [0219], [0229]), the status being one of (1) the hand is on the steering wheel (see [0211]), (2) the hand is off the steering wheel [and no weight is applied to the steering wheel], or (3) the hand is off the steering wheel [and a weight is applied to the steering wheel] (see [0211], [0218]); and actuate a steering subsystem when the output of the machine learning program indicates that the hand of the occupant is off the steering wheel (see [0218], [0219]); although the system of Jardine does not explicitly disclose the feature of a machine learning program operable to output a status of a hand of an occupant relative to a steering wheel the status being… “the hand is off the steering wheel [and no weight is applied to the steering wheel], or (3) the hand is off the steering wheel [and a weight is applied to the steering wheel]”, the feature of determining whether or not weight is applied to the steering wheel when it is determined that the hand is off the steering wheel is given no patentable weight because omission of this statement of intended use does not change the substance of the invention, omitting this determination does not affect the structural or functional limitations of the independent claim or any dependent claim which depends upon it, this determination step simply expresses the intended result of the functional limitations of the claim, and has no effect on the output of the system as claimed, see MPEP 2111.04(I); alternatively it would have been obvious to a person of ordinary skill in the art at the time of filing to make this determination: Jardine teaches determining steering wheel inputs including steering wheel torque and angle measurements (see [0217]), and suggests determining hand placement using steering wheel inputs as well as touch sensors and/or cameras (see [0217]: “Whether the hand(s) are on the steering wheel may be determined using any appropriate sensing means such as a touch sensor or camera or steering wheel torque/angle sensor”), and using a combination of this data amounts to combining prior art elements according to known methods, and would have yielded predictable results; this combination could also be considered choosing from a finite number of identified, predictable solutions, with reasonable expectation of success.  
In regard to claim 2: Jardine modified teaches the system of claim 1, wherein the input steering torque data and the input steering wheel angle data are a plurality of sets of steering torque data and steering wheel angle data (see [0217]), each set including steering torque data and steering wheel angle data for a specified period of time (see [0210], [0211]).
In regard to claim 4: Jardine modified teaches the system of claim 1, wherein the instructions further include instructions to provide an output to a speaker or a display (see [0192]) when the output of the machine learning program indicates that the hand of the occupant is off the steering wheel (see [0233], [0234]).
In regard to claim 8: Jardine modified teaches the system of claim 1, wherein the instructions further include instructions to transition the steering subsystem to a manual mode when the output of the machine learning program indicates that the hand of the occupant is off the steering wheel (see [0217] and [0233]; based on [0049] of applicant’s specification: “the computer 110 can be programmed not to operate the vehicle 105 in the autonomous or semiautonomous modes without hands of the occupant on the steering wheel 210, the computer 110 can deactivate one or more components 120 to slow and stop the vehicle 105 until the occupant returns a hand to the steering wheel 210. That is, when the hand of the occupant is off of the steering wheel 210, the computer 110 can transition the vehicle 105 from a fully autonomous mode or a semiautonomous mode to a manual mode, and the vehicle 105 can slow to a stop until the occupant can resume manual control of the vehicle 105.”).  
In regard to claim 9: Jardine modified teaches the system of claim 8, wherein the instructions further include instructions to deactivate at least one of a cruise control subsystem or a lane centering subsystem upon transitioning the steering subsystem to the manual mode (see [0217] and [0233]).  
In regard to claim 10: Jardine modified teaches the system of claim 8, wherein the instructions further include instructions to transition the steering subsystem to a semiautonomous mode (see [0193]) when, after transitioning the steering subsystem to the manual mode, the output of the machine learning program indicates that the hand of the occupant is on the steering wheel (see [0194], [0210], [0211]).
In regard to claim 12: Jardine modified teaches the system of claim 1, wherein the instructions further include instructions to actuate the steering subsystem when the output of the machine learning program that the hand of the occupant is off the steering wheel for an elapsed time exceeding a time threshold (see [0210], [0211], [0232], [0233]).
In regard to claim 13: Jardine discloses a method, comprising inputting steering torque data and steering wheel angle data (see [0217]) to a machine learning program trained to output a status of a hand of an occupant relative to a steering wheel (see [0219], [0229]), the status being one of (1) the hand is on the steering wheel (see [0211]), (2) the hand is off the steering wheel [and no weight is applied to the steering wheel], or (3) the hand is off the steering wheel [and a weight is applied to the steering wheel] (see [0211], [0218]); and actuating a steering subsystem when the output of the machine learning program indicates that the hand of the occupant is off the steering wheel (see [0218], [0219]); although the system of Jardine does not explicitly disclose the feature of a machine learning program operable to output a status of a hand of an occupant relative to a steering wheel the status being… “the hand is off the steering wheel [and no weight is applied to the steering wheel], or (3) the hand is off the steering wheel [and a weight is applied to the steering wheel]”, the feature of determining whether or not weight is applied to the steering when it is determined that the hand is off the steering wheel is given no patentable weight because omission of this statement of intended result does not change the substance of the invention, omitting this determination does not affect the method steps of the independent claim or any dependent claim which depends upon it, this determination step simply expresses the intended result of the method steps of the claim, and has no effect on the output of the method as claimed, see MPEP 2111.04(I); alternatively it would have been obvious to a person of ordinary skill in the art at the time of filing to make this determination: Jardine teaches determining steering wheel inputs including steering wheel torque and angle measurements (see [0217]), and suggests determining hand placement using steering wheel inputs as well as touch sensors and/or cameras (see [0217]: “Whether the hand(s) are on the steering wheel may be determined using any appropriate sensing means such as a touch sensor or camera or steering wheel torque/angle sensor”), and using a combination of this data amounts to combining prior art elements according to known methods, and would have yielded predictable results; this combination could also be considered choosing from a finite number of identified, predictable solutions, with reasonable expectation of success.  
In regard to claim 14: Jardine modified teaches the method of claim 13, wherein the input steering torque data and the input steering wheel angle data are a plurality of sets of steering torque data and steering wheel angle data (see [0217]), -17-Atty. Doc. No. 84308044(65080-3797) each set including steering torque data and steering wheel angle data for a specified period of time (see [0210], [0211]).
In regard to claim 16: Jardine modified teaches The method of claim 13, further comprising providing an output to a speaker or a display (see [0194]) when the output of the machine learning program indicates that the hand of the occupant is off the steering wheel (see [0233], [0234]).
In regard to claim 18: Jardine modified teaches the method of claim 13, further comprising transitioning the steering subsystem to a manual mode when the output of the machine learning program indicates that the hand of the occupant is off the steering wheel (see [0217] and [0233]; based on [0049] of applicant’s specification: “the computer 110 can be programmed not to operate the vehicle 105 in the autonomous or semiautonomous modes without hands of the occupant on the steering wheel 210, the computer 110 can deactivate one or more components 120 to slow and stop the vehicle 105 until the occupant returns a hand to the steering wheel 210. That is, when the hand of the occupant is off of the steering wheel 210, the computer 110 can transition the vehicle 105 from a fully autonomous mode or a semiautonomous mode to a manual mode, and the vehicle 105 can slow to a stop until the occupant can resume manual control of the vehicle 105.”).  
In regard to claim 19: Jardine modified teaches the method of claim 18, further comprising deactivating at least one of a cruise control subsystem or a lane centering subsystem upon transitioning the steering subsystem to the manual mode (see [0217] and [0233]).  
In regard to claim 20: Jardine modified teaches the method of claim 18, transitioning the steering subsystem to a semiautonomous mode (see [0193]) when, after transitioning the steering subsystem to the manual mode, the output of the machine learning program indicates that the hand of the occupant is on the steering wheel (see [0194], [0210], [0211]).
Claim(s) 5-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jardine (US 2022/0135039) as modified above in regard to claim 1, and further in view of Blake (How to Generate Neural Network Confidence Intervals with Keras).
In regard to claim 5: Jardine modified does not explicitly teach the system of claim 1, wherein the machine learning program is a deep neural network; however Jardine does teach using machine learning methods to process historical and current input data (see [0229]); Blake teaches that a deep neural network is a well-known and generally understood machine learning method (see page 1, paragraphs 2-3); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a deep neural network as the machine learning program of Jardine, as doing so amounts to simple substitution of one known element for another to obtain predictable results (see MPEP 2143). 
In regard to claim 6: Jardine modified teaches the system of claim 5, wherein the steering torque data and the steering wheel angle data are time-series data input to the deep neural network to output the status of the hand (see Jardine [0217]: “the monitoring may be performed periodically or continuously”).
In regard to claim 11: Jardine modified does not explicitly teach the system of claim 1, wherein the instructions further include instructions to output a probability distribution from the machine learning program, the probability distribution indicating respective probabilities that (1) the hand is on the steering wheel, (2) the hand is off the steering wheel and no weight is applied to the steering wheel, or (3) the hand off is the steering wheel and the weight is applied to the steering wheel; however similar to claim 1 the feature of a machine learning program operable to output a probability of a status of a hand of an occupant relative to a steering wheel the status being “the hand is on the steering wheel… the hand is off the steering wheel [and no weight is applied to the steering wheel], or (3) the hand is off the steering wheel [and a weight is applied to the steering wheel]”, the feature of determining the probability distribution is given no patentable weight because omission of this statement of intended use does not change the substance of the invention, omitting this determination does not affect the structural or functional limitations of the independent claim or any dependent claim which depends upon it, this determination step simply expresses the intended use of the structural or functional limitation of the claim, and has no effect on the output of the system as claimed, see MPEP 2111.04(I); alternatively Jardine does teach using machine learning methods to process historical and current input data (see [0229]); Blake teaches that a deep neural network configured to output a probability distribution for a set of outputs is a well-known and generally understood machine learning method (see page 1, paragraphs 1-3); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to use the recited machine learning program of Jardine to determine a confidence for each of the respective outputs, as doing so amounts to simple substitution of one known element for another to obtain predictable results (see MPEP 2143). 
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 7:00 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669